DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is response to communications filed 12/04/2020.  Claims 7-18 are pending.  

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are moot due to new grounds of rejection.

Election/Restrictions
Newly submitted claims 13-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are mutually exclusive. Claim 12 requires asymmetric tree partitioning step to allow partitions.  Claims 7-12 has nodes that when using asymmetric portioning no further partitions are allowed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18 are withdrawn from consideration 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (and corresponding dependent claims 8-12) recites the limitation "a node" in lines 8, 10 and 11.   There is insufficient antecedent basis for this limitation in the claim.  It is unclear if each recitation of “a node” is the same node, a different node or even if it refers back to the root nodes of the preamble.   
Claim 7 (and corresponding dependent claims 8-12) recites the limitation "a child of the node" in lines 8 and 11.   There is insufficient antecedent basis for this limitation in the claim.  It is unclear if each recitation of “a child of the node” is the same node, a different node.   It is also noted that a child node is used in claim 11 
Claim 8-11 recite “a coding tree unit.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites “a child node” for three instances in lines 3, 4, and 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al (US 2017/0272750 and hereafter as referred to as “An”).
Regarding Claim 7, An discloses a decoder capable of decoding a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows root nodes to be split with quadtree partitioning, symmetric binary partitioning, or asymmetric binary partitioning, the decoder comprising: 
a processor that parses said bitstream to determine a syntax associated with each coding unit, wherein said syntax (Page 3, paragraph 0032, Page 5, paragraph 0042) conforms to the following: 
asymmetric partitioning of the coding tree unit is allowed (Page 3, paragraph 0028, Figure 3, asymmetric partition examples); 

 if a node uses asymmetric partitioning, no further partitions are allowed (Figure 3, Page 1-2, paragraph 0011, Page 3, paragraph 0028);
 if a node uses binary partitioning, a child of the node is only partitionable via binary partitioning (Page 3, paragraph 0028, 0032);
 where the processor decodes the identified coding units in accordance with said syntax (Page 3, paragraph 0028, 0032-0033, Page 4, paragraph 0034-0036).  
Regarding Claim 11, An discloses all the limitations of Claim 7.  An discloses wherein partition is signaled via bin assignments, where a bin represents at least one of the following: whether a child node is split or not; 3App. No. 16/867,351 Amendment in response to Office Action dated September 2, 2020 Atty Docket No.: ARR01240-CON2whether a child node is split horizontally or vertically; whether a child node is split symmetrically or asymmetrically; if asymmetrically, whether a left child unit is larger or a right child unit is larger in a binary partition (Page 1-2, paragraph 0011, Page 3-4, paragraph 0028, 0033-0035).  
Regarding Claim 12, An discloses all the limitations of Claim 7.  An discloses wherein at least four bins are assigned to each child node of the partitioning structure to define partitioning within the partitioning structure (Page 1-2, paragraph 0011, Page 3-4, paragraph 0028, 0033-0035).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lee et al (US 2011/0134998 and hereafter referred to as “Lee”)
Regarding Claim 8, An discloses all the limitations of Claim 7.  An does not explicitly disclose the following limitations.  Lee discloses wherein the processor parses the bitstream to partition a coding tree unit having dimensions 32x32 into at least one of: a square block of 32x32, two rectangular blocks of 32x24 and 32x8 with a vertical split ratio equal to 3:1, two rectangular blocks of 32x16 and 32x16 with a vertical split ratio equal to 2:2, two rectangular blocks of 32x8 and 32x24 with a vertical split ratio equal to 1:3, two rectangular blocks of 24x32 and 8x32 with a horizontal split ratio equal to 3:1, 2App. No. 16/867,351 Amendment in response to Office Action dated September 2, 2020 Atty Docket No.: ARR01240-CON2 two rectangular blocks of 16x32 and 16x32 with a horizontal split ratio equal to 2:2, and/or two rectangular blocks of 8x32 and 24x32 with a horizontal split ratio equal to 1:3 (Figure 3, Figure 6, Page 6, paragraph 0099, Page 4, paragraph 0062).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify An to include the limitations as taught by Lee in order to effectively encode and decode the high resolution or high quality of video content (Page 1, paragraph 0005) as taught by Lee.  

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Choi (US 2017/0195671).
Regarding Claim 9, An discloses all the limitations of Claim 7.  An does not explicitly disclose the following limitations.  Choi discloses wherein the processor parses the bitstream to partition a coding tree unit having dimensions 32x24 into at least one of: a square block of 32x24, two rectangular blocks of 32x8 and 32x16 with a vertical split ratio equal to 1:2, two rectangular blocks of 32x16 and 32x8 with a vertical split ratio equal to 2:1, two rectangular blocks of 24x24 and 8x2 with a horizontal split ratio equal to 3:1, two rectangular blocks of 16x24 and 16x24 with a horizontal split ratio equal to 2:2, and/or two rectangular blocks of 8x24 and 24x24 with a horizontal split ratio equal to 1:3 (Figure 6, Page 4, paragraph 0075, 0077).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify An to include the limitations as taught by Lee in order to effectively encode and decode the high resolution or high quality of video content (Page 1, paragraph 0002) as taught by Choi.   
Regarding Claim 10, An discloses all the limitations of Claim 7.  An does not explicitly disclose the following limitations.  Choi discloses wherein the processor parses the bitstream to partition a coding tree unit having dimensions 24x24 into at least one of: a square block of 24x24, two rectangular blocks of 24x16 and 24x8 with a vertical split ratio equal to 2:1, two rectangular blocks of 24x8 and 24x16 with a vertical split ratio equal to 1:2, two rectangular blocks of 16x24 and 8x24 with a horizontal split ratio equal to 2:1, and/or two rectangular blocks of 8x24 and 16x24 with a horizontal split ratio equal to 1:2 (Figure 6, Page 4, paragraph 0075, 0077).  Therefore it would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 8, 2021